DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2022 and 30 June 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not modify Bergeron to teach the subject matter of the amended claims, since Bergeron discloses an on/off valve and therefore only has a need to indicating two positions and therefore any modification would further complicate the operation of the system.  However, this argument is unpersuasive, as the third position can be any position along the travel from an open or a closed position.  Bergeron still has a travel from an open to a closed position, and one of ordinary skill in the art would recognize the benefit of providing the location of the valve between the open and the closed positions. Therefore, this argument is unpersuasive.
Applicant amends Claim 1 to recite the limitation “a spring that is disposed in the bore of the valve body”.  Applicant argues that the current prior art references fail to teach or disclose this limitation.  However, as discussed below, Sime teaches an indicator assembly (Figure 9 at 79) where the indicator assembly includes a spring (90) that is disposed in the bore of the valve body (in which 84 is set) and biases the rod (80) toward the stem (upward in Figure 9).  The bore of the valve body flares out where the fitting (84) is inserted such that the spring is also disposed with the bore of the valve body. Therefore, this argument is unpersuasive.
Applicant amends Claim 17 to recite the limitation “a roller that is in direct contact with a conical cap” and argues that the current prior art references fail to teach or disclose this limitation.  However, as discussed below, China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in direct contact with a conical cap (42). Therefore, this argument is unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10, 19, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789) in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Sime (US 3,566,907).
Regarding Claim 1, Bergeron discloses a fluid control device (Figure 2). The device comprising: 
a valve body (see Annotated Figure A) defining an inlet (21), an outlet (22), and a flow path connecting the inlet and the outlet (through 103); 
a control element (103) movable along a longitudinal axis between the inlet and the outlet between a closed position (Figure 2), in which the control element engages a valve seat (against bore 63), and an open position (Figure 3), in which the control element is spaced away from the valve seat (Figure 3); 
a stem (generally at 106) operatively coupled to the control element (105 and 102) and axially aligned with the longitudinal axis (Figure 2); 
an indicator assembly (generally at 70) at least partially disposed in a bore of the valve body along an indicator axis that is non-parallel with the longitudinal axis (see Annotated Figure A), wherein movement of the stem along the longitudinal axis causes movement of a rod (83) of the indicator assembly along or about the indicator axis to indicate a position of the control element (Figure 2),
but fails to expressly disclose indicating a position of the control element when the control element is in the open position, the closed position, and a position between the open and closed positions and where the indicator assembly includes a spring that is disposed in the bore of the valve body and biases the rod toward the stem.
China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in contact with a conical cap (41 via 42) and a rod (5) that is coupled to the roller (Figure 1), wherein movement of the roller along the cap causes movement of the rod along the indicator axis (Figures 1 and 2) to indicate a position of the control element relative to the valve seat (Figures 1 and 2) thus indicating a position of the control element when the control element is in the open position (Figure 2), the closed position (Figure 1), and a position between the open and closed positions (anywhere from 0% and 100% as seen in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of China Yangtze Power to provide for indicating a position of the control element when the control element is in the open position, the closed position, and a position between the open and closed positions.  Doing so would be combining prior art elements (the indicator assembly of China Yangtze Power within the valve system of Bergeron) according to known methods to yield predictable results (to allow a determination of the opening degree of the valve).

    PNG
    media_image1.png
    422
    567
    media_image1.png
    Greyscale

Annotated Figure A
Sime teaches an indicator assembly (Figure 9 at 79) where the indicator assembly includes a spring (90) that is disposed in the bore of the valve body (in which 84 is set) and biases the rod (80) toward the stem (upward in Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of Sime to provide for where the indicator assembly includes a spring that is disposed in the bore of the valve body and biases the rod toward the stem.  Doing so would be combining prior art elements according to known methods (the valve indicator of Sime with the indicator assembly of Bergeron) to yield predictable results (to provide a reset for the indicator rod to allow for a reliable reset of the valve indicator rod, thereby resulting in more reliable valve position indication).
Regarding Claim 2, Bergeron discloses where the indicator axis is perpendicular to the longitudinal axis (see Annotated Figure A).
Regarding Claim 3, Bergeron discloses where the indicator assembly includes an indicator (82) that is coupled to the rod (83) and that is extendable outside of the valve body (Figure 2).
Regarding Claim 5, Bergeron discloses where the indicator extends a first distance outside of the valve body when the control element is in the open position (Figure 3) and extends a second distance outside of the valve body when the control element is in the closed position (Figure 2).
Regarding Claim 6, Bergeron discloses where the first distance (Figure 3) is greater than the second distance (Figure 2).
Regarding Claim 9, Bergeron discloses a cap (107) disposed at an end of the stem (at the right end as seen in Figure 2) and including a sloped surface (Figure 2).  
Regarding Claim 10, Bergeron discloses where the cap has a wide first end (attached to 101 in Figure 2) and a narrow second end (attached to 106 in Figure 2), the first end of the cap in contact with the rod when the control element is in the open position (Figure 3), and the second end of the cap in contact with the rod when the control element is in the closed position (Figure 2).
Regarding Claim 19, Bergeron, as modified by China Yangtze Power, teach all essential elements of the current invention as discussed above except where the indicator assembly includes a spring that biases the roller toward the conical cap.
Sime teaches an indicator assembly (Figure 9 at 79) where the indicator assembly includes a spring (90) that biases a rod (80; where China Yangtze Power teaches a roller on the rod) toward the cap (upward in Figure 9; where the conical cap is disclosed by Bergeron at 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of Sime to provide for where the indicator assembly includes a spring that biases the roller toward the conical cap.  Doing so would be combining prior art elements according to known methods (the valve indicator of Sime with the indicator assembly of Bergeron) to yield predictable results (to provide a reset for the indicator rod to allow for a reliable reset of the valve indicator rod, thereby resulting in more reliable valve position indication).
Regarding Claim 33, Sime teaches wherein the spring (90) maintains contact between the rod and a cap carried by the stem (106 and 107 of Bergeron).
Regarding Claim 34, Bergeron discloses wherein the indicator assembly further comprises a plug (72) coupled to the valve body, the indicator slidably coupled to the plug (Figure 2).  
Regarding Claim 35, Sime teaches wherein the spring (90) biases the roller into contact with the conical cap (where China Yangtze Power teaches a roller on the rod).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789 in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Sime (US 3,566,907) in further view of Schmidt et al (US 2,652,851).
Regarding Claims 14, Bergeron discloses all essential elements of the current invention as discussed above except for where an axial movement of the stem causes rotational movement of the rod.
Schmidt et al teach a fluid valve (Figure 1) with a valve indicator (generally at 41 in Figure 3), with a control element (22) and a stem (19) and a rod (generally at 34), where an axial movement of the stem causes rotational movement of the rod (Col 2, lines 28-30; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of Schmidt et al to where an axial movement of the stem causes rotational movement of the rod and wherein the stem includes a corrugated surface.  Doing so would be simple substitution of one known element for another (the indicator assembly of Schmidt et al for the indicator assembly of Bergeron) to obtain predictable results (to provide indication of the position of the valve in environments where there is not space for the indicator rod to move along the indicator axis).
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 4,375,789) in view of China Yangtze Power (CN206958380; provided by Applicant on the IDS dated 26 Oct 2020).
Regarding Claim 17, Bergeron discloses a fluid control device (Figure 2). The device comprising: 
a valve body (see Annotated Figure A) defining an inlet (21), an outlet (22), and a flow path connecting the inlet and the outlet (through 103); 
a control element (103) movable along a longitudinal axis of the valve body between a closed position (Figure 2), in which the control element engages a valve seat (against bore 63), and an open position (Figure 3), in which the control element is spaced away from the valve seat (Figure 3); 
a stem (generally at 106) operatively coupled to the control element (105 and 102) and axially aligned with the longitudinal axis (Figure 2); 
an indicator assembly (generally at 70) at least partially disposed in a bore of the valve body along an indicator axis that is non-parallel with the longitudinal axis (see Annotated Figure A), wherein the indicator assembly includes a conical cap (107) that is connected to the stem (generally at 106) and a rod (83) wherein movement of the stem along the longitudinal axis causes movement of a rod (83) of the indicator assembly along or about the indicator axis to indicate a position of the control element (Figure 2),
but fails to expressly disclose wherein the indicator assembly includes: a roller that is in direct contact with a conical cap and a rod that is coupled to the roller, wherein movement of the roller along the cap causes movement of the rod along the indicator axis to indicate a position of the control element relative to the valve seat, and wherein the indicator assembly indicates a position of the control element when the control element is in the open position, the closed position, and a position between the open and closed positions.
China Yangtze Power teaches a fluid control device (abstract; Figure 1) with an indicator assembly (generally at 4 and 5) wherein the indicator assembly includes: a roller (52) that is in direct contact with a conical cap (42) and a rod (5) that is coupled to the roller (Figure 1), wherein movement of the roller along the cap causes movement of the rod along the indicator axis (Figures 1 and 2) to indicate a position of the control element relative to the valve seat (Figures 1 and 2) and wherein the indicator assembly indicates a position of the control element when the control element is in the open position (Figure 2), the closed position (Figure 1), and a position between the open and closed positions (anywhere from 0% and 100% as seen in Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergeron to incorporate the teachings of China Yangtze Power to provide for wherein the indicator assembly includes: a roller that is in contact with a conical cap and a rod that is coupled to the roller, wherein movement of the roller along the cap causes movement of the rod along the indicator axis to indicate a position of the control element relative to the valve seat and wherein the indicator assembly indicates a position of the control element when the control element is in the open position, the closed position, and a position between the open and closed positions.  Doing so would be combining prior art elements (the indicator assembly of China Yangtze Power within the valve system of Bergeron) according to known methods to yield predictable results (to allow a reduction of friction between the rod and the cap).
Regarding Claim 20, Bergeron discloses where the indicator extends a first distance outside of the valve body when the control element is in the open position (Figure 3) and extends a second distance outside of the valve body when the control element is in the closed position (Figure 2), where the first distance (Figure 3) is greater than the second distance (Figure 2).
Allowable Subject Matter
Claims 12, 21-23, 25 and 29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753